Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baggerman et al. (U.S. Pub. No. 20190139185 A1) in view of Dong et al. (U.S. Pub. No. 20100088706 A1), and further in view of Lehoczky et al. “An Optimal Algorithm for Scheduling Soft-Aperiodic Tasks in Fixed-Priority Preemptive Systems”.
Baggerman was cited in a previous Office Action.

As per claim 1, Baggerman teaches the invention substantially as claimed including a computer-implemented method, comprising:
identifying, by a scheduler service executed by at least one processor, a virtual machine that is assigned a virtual graphics processing unit (vGPU) profile (par. 0037 A vGPU profile mechanism 114 retrieves information describing a workload of each virtual machine 110; par. 0039 Additionally, the vGPU profile mechanism 114 may retrieve additional information describing assignments of the virtual machines 110, 112 to one or more virtual GPU profiles ("vGPU profiles") 108.); 
identifying, by the scheduler service, a graphics configuration of a system comprising a plurality of host computers, the graphics configuration specifying a total number of vGPU-enabled graphics processing units (GPUs) installed in the plurality of host computers in the system (par. 0036 A distributed virtualization system 102 … includes one or more nodes 105 that each support a number of virtual machines, or "VMs" 110, 112. Each node 105 of the system 102 includes one or more graphics boards 104 that each contain one or more physical GPUs 107; par. 0040 0040 The vGPU profile mechanism 114 may access stored information describing various vGPU profiles 108 (e.g., from the profile store 136). vGPU profiles 108 included in the profile store 136 may describe each of multiple possible vGPU profiles 108 that may be associated with each physical GPU 107 on each graphics board 104 on each node 105 of the system 102).
Baggerman does not expressly teach: 
receiving, by the scheduler service, data specifying a plurality of pre-existing virtual machines in a run queue of a vGPU-enabled GPU of the system; suspending, by the scheduler service, a particular one of the plurality of pre-existing virtual machines in the run queue in order to free up capacity for the virtual machine, and inserting the virtual machine in a particular position in the run queue to arrange a set of virtual machines in the run queue into an updated order based on a cost function comprising: a ratio of an average execution for a plurality of virtual machines, and an average total time for the plurality of virtual machines; and executing the virtual machine and the pre-existing virtual machines according to the updated order of the run queue.
However, Dong teaches: receiving, by the scheduler service, data specifying a plurality of pre-existing virtual machines in a run queue of a vGPU-enabled GPU of the system (par. 0006 includes a system comprising …  run queue comprising an arrangement and specified timing of the tasks for execution; par. 0035 the scheduler determines whether one of the existing tasks may be preempted);
suspending, by the scheduler service, a particular one of the plurality of pre-existing virtual machines in the run queue in order to free up capacity for the virtual machine, and inserting the virtual machine in a particular position in the run queue to arrange a set of virtual machines in the run queue into an updated order … (par. 0022 The scheduler 118 may preempt NRT tasks to schedule an aperiodic task … the scheduler 118 may schedule a newly arriving aperiodic task according to the capacity of the run queues; par. 0035 the scheduler determines whether one of the existing tasks may be preempted and moved to another place in the queue. If one or more tasks may be preempted, then at block 618 the scheduler moves the preempted tasks to another position in the run queue and places the task in the position of the preempted task(s)); and 
executing the virtual machine and the pre-existing virtual machines according to the updated order of the run queue (par. 0005 scheduling the tasks for execution based on the privilege level and the schedule of each task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Baggerman by incorporating method of preempting existing tasks to insert new tasks into a task queue as set forth by Dong because it would provide for efficiently inserting new virtual machine into a queue associated with GPUs, at least based on the priority and execution of virtual machines/tasks. This would have provided for improving performance of virtual machines/tasks having higher priority.
Baggerman and Dong does not expressly teach: a cost function comprising: a ratio of an average execution for a plurality of virtual machines, and an average total time for the plurality of virtual machines. 
However, Lehoczky teaches: a ratio of an average execution for a plurality of virtual machines [tasks], and an average total time for the plurality of virtual machine (pg. 118, left column, lines 9-11 a function comprising a demand-capacity ratio as the ratio of the mean aperiodic execution time to the maximum capacity or execution time of a server task). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Baggerman and Dong to include a function comprising a ratio of a mean task execution time to a maximum execution time as set forth by Lehoczky because it would provide for defining a function as a ratio of mean execution time of virtual machines to a mean total time for the virtual machines in a system. Such function would provide for efficiently arranging the order of virtual machines in the queue. 

As per claim 3, Baggerman teaches wherein the vGPU profile is assigned to the virtual machine based on a process list of the virtual machine (par. 0041 … In some embodiments, a profile reassignment rule may specify a vGPU profile 108 to which a virtual machine 110, 112 should be reassigned based on a use case corresponding to one or more types of workloads being processed by the virtual machine 110). 

As per claim 5, Dong teaches wherein the run queue is an existing run queue (par. 0020 kernel 110 may also include at least one run queue [existing run queue], for example Run Queue A 120 and Run Queue B 122 are illustrated in FIG. 1).

As per claim 8, it is a non-transitory computer-readable medium having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1.

As per claim 10, it is a non-transitory computer-readable medium having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 12, it is a non-transitory computer-readable medium having similar limitations as claim 5. Thus, claim 12 is rejected for the same rationale as applied to claim 5.

As per claim 14, it is system having similar limitations as claim 1. Thus, claim 14 is rejected for the same rationale as applied to claim 1. Baggerman further teaches: at least one computing device comprising at least one processor; and a memory comprising executable instructions (par. 0118] According to some embodiments of the invention, computer system 800 performs specific operations by processor 807 executing one or more sequences of one or more instructions contained in system memory 808). 

As per claim 16, it is system having similar limitations as claim 3. Thus, claim 16 is rejected for the same rationale as applied to claim 3.

As per claim 18, it is system having similar limitations as claim 5. Thus, claim 18 is rejected for the same rationale as applied to claim 5.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baggerman in view of Dong and Lehoczky as applied to claims 1, 8 and 14, and further in view of Cadambi et al. (U.S. Pub. No. 20140237477 A1).
Cadambi was cited in a previous Office Action.

As per claim 2, Baggerman, Dong and Lehoczky teaches the limitations of claim 1. Dong further teaches: wherein the virtual machine is assigned to the run queue (par. 0034 scheduler places the task in the earliest position in the run queue). Baggerman, Dong and Lehoczky does not expressly teach: based on expected virtual machine execution time of the virtual machine, and virtual machine arrival queue wait time of the virtual machine.
However, Cadambi teaches based on expected virtual machine execution time of the virtual machine, and virtual machine arrival queue wait time of the virtual machine (par. 0007, scheduling jobs to many core nodes in a cluster includes selecting a job to run according to the job's wait time and the job's expected execution time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Baggerman, Dong and Lehoczky to include the technique of scheduling/assigning task as set forth by Cadambi, because it would provide for assigning VMs/tasks to a run queue at least based on expected execution time and wait time of the task. 

As per claim 9, it is a non-transitory computer-readable medium having similar limitations as claim 2. Thus, claim 9 is rejected for the same rationale as applied to claim 2.

As per claim 15, it is system having similar limitations as claim 2. Thus, claim 15 is rejected for the same rationale as applied to claim 2.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baggerman in view of Dong and Lehoczky as applied to claims 1, 8 and 14, and further in view of Skovira et al. (U.S. Pub. No. 20040015973 A1).
Skovira was cited in a previous Office Action.

As per claim 4, Baggerman, Dong and Lehoczky teaches the limitations of claim 1.  Baggerman, Dong and Lehoczky does not expressly disclose: wherein the virtual machine is identified from an arrival queue.
However, Skovira teaches: wherein the virtual machine is identified from an arrival queue (par. 0011 In a preferred embodiment, all incoming software tasks are placed on a task queue [equiv. to arrival queue]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Baggerman, Dong and Lehoczky by incorporating the method of placing arriving tasks into a queue as set forth by Skovira, because such queue would have allowed for queuing virtual machines or tasks that require access to a GPU, with predictable results. 

As per claim 11, it is a non-transitory computer-readable medium having similar limitations as claim 4. Thus, claim 11 is rejected for the same rationale as applied to claim 4.

As per claim 17, it is system having similar limitations as claim 4. Thus, claim 17 is rejected for the same rationale as applied to claim 4.

Claims 6-7, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baggerman in view of Dong and Lehoczky as applied to claims 1, 8 and 14, and further in view of McCormack et al. (U.S. Pub. No. 20070140467 A1).
McCormack was cited in a previous Office Action.

As per claim 6, Baggerman, Dong and Lehoczky teaches the limitations of claim 1. Baggerman further teaches vGPU profile (par. 0037 one or more virtual GPU profiles ("vGPU profiles")). Baggerman, Dong and Lehoczky do not expressly teach: wherein the run queue matches the vGPU profile.
However, McCormack teaches: wherein the run queue matches the … profile (par. 0047, agent profiles are matched with the queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Baggerman, Dong and Lehoczky to include method for matching queues to agent profiles as disclosed by McCormack, because it would provide the ability to generate run queues matching the vGPU profiles of Baggerman, with predictable results. 

As per claim 7, Baggerman further teaches: determining that the vGPU-enabled GPU supports the vGPU profile (par. 0039 vGPU profile mechanism 114 may retrieve additional information describing assignments of the virtual machines 110, 112 to one or more virtual GPU profiles ("vGPU profiles") 108).

As per claim 13, it is a non-transitory computer-readable medium having similar limitations as claim 6. Thus, claim 13 is rejected for the same rationale as applied to claim 6.

As per claim 19, it is system having similar limitations as claim 6. Thus, claim 19 is rejected for the same rationale as applied to claim 6.

As per claim 20, it is system having similar limitations as claim 7. Thus, claim 20 is rejected for the same rationale as applied to claim 7.


Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 14 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195